Citation Nr: 1023706	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for sural 
neuritis of the right ankle, evaluated as 10 percent 
disabling prior to January 20, 2006.

2.  Entitlement to an increased disability rating for right 
ankle strain, evaluated as 10 percent disabling prior to 
January 20, 2006.

3.  Entitlement to an increased disability rating for 
instability of the right ankle, evaluated as 10 percent 
disabling prior to January 20, 2006.

4.  Entitlement to an increased disability rating for loss of 
use of the right foot, evaluated as 40 percent disabling 
since March 1, 2006, excluding periods of temporary total 
ratings from April 27, 2006 through June 30, 2006, and from 
December 7, 2006 through January 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

In its March 2010 rating decision, the RO combined the three 
ratings for the Veteran's right ankle disabilities into a 
single disability rating, which was temporarily rated as 100 
percent disabling from January 20, 2006 and then as 40 
percent disabling from March 1, 2006.  However, as that award 
did not represent a total grant of benefits sought on appeal, 
the claims for increase remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to January 20, 2006, the Veteran's sural neuritis 
of the right ankle was manifested by pain, numbness in the 
right heel, strength diminished to 4/5, and an absent 
Achilles reflex.  

2.  Prior to January 20, 2006, the Veteran's right ankle 
strain and instability resulted in pain and severe functional 
disability. 

3.  Since March 1, 2006, the Veteran's service-connected 
ankle disability has resembled loss of use of the right foot.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sural neuritis of the right ankle, prior to January 20, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8522 (2009).

2.  The criteria for a disability rating of 30 percent for 
right ankle strain and instability have been more nearly 
approximated from July 15, 2005 through January 19, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).

3.  The criteria for a rating in excess of 40 percent for 
loss of use of right foot, from March 1, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5167 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in August 2005, June 
2007, January 2008, May 2008, and December 2009 letters.  
These letters advised the Veteran of what information and 
evidence is needed to substantiate the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The May 2008 letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on her employment and daily life.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific").  The June 2007, January 
2008, and December 2009 letters further advised the Veteran 
of how effective dates are assigned, and the type of evidence 
which impacts those determinations.  The claims were last 
readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Here, the Veteran contends that her ankle disabilities are 
more severe than rated during this appeal.  

Historically, service connection was awarded for residuals of 
right ankle strain by a March 1997 rating decision.  An April 
2000 rating decision awarded service connection for 
instability of the right ankle as secondary to right ankle 
strain.  A November 2001 rating decision awarded service 
connection for sural neuritis of the right ankle.  The 
current appeal stems from a June 2005 claim for increased 
ratings for each of these disabilities.  In March 2010, these 
disabilities were combined into a single rating for loss of 
use of the right foot, effective January 20, 2006.  

A February 2005 VA consultation report indicates that at that 
time the Veteran complained of pain in the right ankle, foot 
and leg.  She had decreased range of motion in all fields of 
the right foot.  The impression was sural neuritis.  She was 
being treated with nerve blocks, pain medication, and a 
transcutaneous electrical nerve stimulation (TENS) unit.  
During private treatment in June 2005, the Veteran again 
reported joint pain in the ankle and foot.  Examination of 
the feet revealed strength of 5/5 in dorsiflexion and plantar 
flexion.  Neurological testing revealed sensation to be 
grossly intact with 0 reflexes at the Achilles.   

The Veteran was afforded a VA joints examination in October 
2005.  She reported that her ankle was unstable and that she 
had a walking cast that she used for prolonged ambulation.  
She complained of right ankle pain that radiated to the calf, 
with constant pain over the right heel.  She was treated with 
medication, patches, and injections.  None of the medication 
helped much with the pain.  She reported stiffness in the 
joints, swelling, giving way of the ankle, fatigue and lack 
of endurance.  She had a brace that she wore on and off, as 
well as inserts for her working shoes.  Examination revealed 
a slightly swollen right ankle.  Tenderness was present.  
There was no atrophy; however, the right ankle dorsiflexors 
strength was decreased to 3/5 and the plantar flexors 
strength was decreased to 4/5.  The Veteran could walk 1 mile 
and stand for 20 minutes.  There was objective evidence of 
instability of the lateral ligament, deltoid ligament of the 
right ankle.  Active and passive dorsiflexion was to 18 
degrees.  Active plantar flexion was to 40 degrees and 
passive plantar flexion was to 45 degrees.  There was no 
additional decrease in range of motion after repetitive 
motion of the right ankle.  There was pain on movement.  
There was no valgus or varus angulation of the os calcis in 
relationship to the long axis of the tibia or fibula.  X-rays 
of the right ankle were normal.  The diagnosis was right 
ankle sprain with severe functional disability.   

The Veteran was also afforded a VA peripheral nerves 
examination in November 2006.  She reported intermittent 
numbness in the lateral aspect of her right ankle and heel.  
It was noted that the area, which is subsumed by the sural 
nerve, was intermittently painful and had numbness and 
tingling; that is, paresthesias.  The Veteran also reported 
that she easily twists her ankle.  On examination, movement 
around the ankles, dorsiflexion, plantar flexion, eversion 
and inversion were all present and strong but gave way 
because of pain.  So, because of pain with any movements 
around the ankle, the examiner indicated that strength was 
4/5; that is, it gave way with force because of the pain.  
The lateral aspect of the right heel was numb to various 
sensory modalities.  The examiner's impression was that the 
Veteran had neuropathy of the right sural nerve.  The 
examiner entered an addendum stating that electromyograph 
(EMG) studies showed evidence of right peroneal nerve 
neuropathy.  Thus, the examiner noted that clinically the 
Veteran had evidence of right sural nerve neuropathy and 
right peroneal nerve neuropathy.  According to the examiner, 
while EMG studies of the right sural nerve were within normal 
limits, clinically the Veteran had evidence of right sural 
nerve neuropathy, and clinical examination was often more 
sensitive.

A VA treatment note from January 2006 shows a diagnosis of 
chronic regional pain syndrome in the right lower extremity, 
class I.  That same month, the Veteran reported using a 
walking cast or crutches at times, and having orthotics in 
her shoes.  The Veteran also had a VA podiatry appointment 
that month.  At the Veteran's January 2006 VA podiatry 
appointment, she reported increasing pain over a week and a 
half.  It was reportedly hard to bear weight.  On 
examination, the Veteran was sensitive and had pain with 
motion.  

The Veteran was hospitalized during parts of January, 
February, April, May, and June of 2006.  Temporary total 
evaluations have been assigned for those periods.  

In November 2006, the Veteran was given a spinal cord 
stimulator trial.  In December 2006, a permanent stimulator 
implantation was performed.  The Veteran was assigned a 
temporary total rating in connection with this procedure as 
well.  

In January 2007, it was noted that the Veteran was back to 
work with no pain after having the stimulator implanted.  



The Veteran was afforded another VA joints examination in 
October 2007.  She reported that since the neurostimulator 
was placed, her pain had decreased from severe to mild to 
moderate in intensity.  The pain was constant.  She also had 
stiffness in the right ankle, and the right ankle was 
unstable at times.  She reported fatigue and lack of 
endurance, and that her ankle locked occasionally.  There was 
no swelling on examination.  Tenderness was present.  
Dorsiflexion of the right ankle was 0 to 5 degrees with 
moderate pain at 5 degrees.  Plantar flexion was 0 to 44 
degrees with mild pain at 44 degrees.  After repetitive 
motion three times, dorsiflexion was 0 to 2 degrees, with 
pain at 2 degrees; and plantar flexion was 0 to 45 degrees 
with mild pain at 45 degrees.  There was no valgus or varus 
angulation of os calcis in relationship to the long axis of 
the tibia.  The diagnosis was right ankle sprain.  

The Veteran was afforded another VA peripheral nerves 
examination in September 2008.  She again reported 
paresthesias and pain in the right lateral ankle, which the 
examiner noted was the area innervated by either the sural 
nerve and/or the superficial peroneal nerve.  According to 
the Veteran, her pain had increased considerably since her 
last peripheral nerves examination.  It was noted that she 
had been diagnosed with right reflex sympathetic dystrophy 
type 1 of the lower (right) extremity; this was synonymous 
with right lower extremity complex regional pain syndrome, 
type 1.  The spinal cord stimulator had helped at first, but 
the Veteran continued to have pain in her right ankle and 
right leg such that she required continual pain medication 
and nerve blocks.  

On neurological examination, strength around the ankle and 
foot on the right side was quite limited because any movement 
caused extreme acute pain.  On sensory examination, the 
Veteran was hypersensitive to touch and other pain modalities 
in the right ankle.  Deep tendon reflexes were 2+, 
bilaterally.  Ankle jerk on the left was 2+, but on the right 
it was very hypoactive-barely elicitable.  The examiner's 
impression was that the Veteran had (1) a right peroneal 
nerve palsy, sensory division, and some evidence of sural 
nerve involvement, sural nerve neuropathy also on the right 
side; and (2) a rather severe right leg chronic reflex 
sympathetic dystrophy; that is, a right lower extremity 
complex regional pain syndrome, type 1.  The examiner noted 
that the chronic pain syndrome limited the Veteran's ability 
to work in that she has pain on days that is severe enough to 
make it difficult for her to report to work.  Her ability to 
walk and to participate in physical activities of various 
sorts was also reportedly limited by pain and extreme 
tenderness of the right ankle and right leg.  

The Veteran was afforded another VA joints examination in 
October 2008.  She reported right ankle and leg pain that was 
progressively getting worse.  She also indicated that she had 
stiffness and swelling in the right ankle, and felt it was 
unstable.  She used a walking boot to stabilize the right 
ankle.  She reported that she could barely walk barefoot.  If 
she did not use the walking boot, she used a walker at home; 
she also used an ankle brace when not using the walking boot.  
She was working as a respiratory therapist and her right 
ankle condition slowed her down.  The ankle was not swollen 
on examination.  Tenderness was present in the right ankle 
and leg, and it was very sensitive to touch.  Active range of 
motion included dorsiflexion from 0 to 15 degrees, with pain 
at 15 degrees; reduced to 12 degrees after repetitive motion 
3 times.  Plantar flexion was 0 to 10 degrees, with pain at 
10 degrees.  The Veteran could not be tested for instability 
of the right ankle because of the extreme sensitivity to 
touch.  X-rays of the right ankle were normal.  The diagnosis 
was right ankle sprain.  

I. Prior to January 20, 2006

A. Neurologic

Prior to January 20, 2006, the Veteran's sural neuritis of 
the right ankle was rated under Diagnostic Code 8522.  
Diagnostic Code 8522 allows for a 30 percent rating for 
complete paralysis of the musculocutaneous nerve (superficial 
peroneal); eversion of foot weakened.  Mild, moderate, and 
severe incomplete paralysis of that nerve warrants 0, 10 and 
20 percent ratings, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (2009).  



In this case, no more than moderate incomplete paralysis is 
shown.  In June 2005 strength of 5/5 in dorsiflexion and 
plantar flexion was noted; however, in October 2005 
dorsiflexors strength was decreased to 3/5 and plantar 
flexors strength was decreased to 4/5.  At the VA peripheral 
nerves examination in November 2005, the examiner noted that 
strength was 4/5 because the ankle gave way with force 
because of pain.  Hence, some limitation of strength is 
shown; overall, the medical evidence indicates that strength 
is diminished to 4/5.  Also in June 2005, neurological 
testing revealed sensation to be grossly intact with Achilles 
reflexes reported as 0.  On examination in November 2005, the 
lateral aspect of the right heel was numb to various sensory 
modalities.  Pain, strength of 4/5, absent Achilles reflex 
and some sensory abnormality more closely resembles moderate 
incomplete paralysis than severe incomplete paralysis.  
Hence, a rating in excess of 10 percent for sural neuritis of 
the right ankle is not warranted prior to January 20, 2006.  

B. Orthopedic

Prior to January 20, 2006, the Veteran's right ankle strain 
and instability were rated based on Diagnostic Codes 5271 and 
5257, respectively.  

Under Diagnostic Code 5271, moderate ankle limitation of 
motion warrants a 10 percent rating and marked ankle 
limitation of motion warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).  

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5257 is primarily used for evaluating other 
impairments of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).  In this case, the Veteran's ankle 
instability was rated by analogy to Diagnostic Code 5257 as 
it considers subluxation and instability.  Specifically, 
slight, moderate and severe recurrent subluxation or lateral 
instability warrants 10, 20, and 30 percent ratings, 
respectively.  Id.  


Prior to January 20, 2006, the Veteran's ankle was limited to 
18 degrees of dorsiflexion and 40 degrees of plantar flexion.  
Such findings do not indicate marked limitation of motion.  
Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would 
support an evaluation in excess of the 10 percent presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).  Regarding the right ankle instability, there was 
objective evidence of instability of the lateral ligament, 
deltoid ligament of the right ankle; however, the medical 
evidence does not indicate that this alone resulted in 
moderate disability.  Thus, higher ratings based on 
Diagnostic Codes 5271 and 5257 are not warranted.  

While higher ratings are not warranted when looking at the 
right ankle strain and instability separately prior to 
January 20, 2006, when looking at these disabilities as a 
single orthopedic disability of the right ankle, a higher 30 
percent rating is warranted.  After the VA joints examination 
in October 2005, the examiner diagnosed the Veteran with 
right ankle sprain with severe functional disability.  This 
diagnosis is based on the combination of pain and 
symptomatology caused by both the right ankle sprain and the 
right ankle instability.  Diagnostic code 5284 allows for a 
30 percent rating for severe foot injuries.  Rating the 
Veteran's right ankle strain and right ankle instability as a 
single disability analogous to severe foot injury is 
appropriate in this case.  Hence, a single 30 percent rating 
for right ankle strain and instability is warranted, from 
July 15, 2005 (the date of claim) until January 19, 2006.  

The Board has considered whether a rating based on loss of 
use of the foot was warranted prior to January 20, 2006, as 
directed in Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, Note.  However, prior to January 20, 
2006, the Veteran had nearly normal dorsiflexion and plantar 
flexion in her right ankle.  Moreover, she reportedly could 
walk 1 mile and stand for 20 minutes.  While pain and some 
neurological problems were present (as discussed above) the 
right ankle disabilities did not resemble loss of use of the 
foot at that time.  


II. Since March 1, 2006

Since March 1, 2006, the Veteran's right ankle disabilities 
(orthopedic and neurologic) have been evaluated as a single 
disability-loss of use of the right foot-under Diagnostic 
Code 5167.  The Board notes that the Veteran has been awarded 
temporary total evaluations for her right ankle disabilities 
(January 20, 2006 through February 28, 2006; April 27, 2006 
through June 30, 2006; December 7, 2006 through January 31, 
2007).  The temporary total ratings are in no way affected by 
this decision.  

Diagnostic Code 5167 is found in the portion of the rating 
criteria for amputations of the lower extremity.  It provides 
for a 40 percent rating for loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2009).  A note to 
the amputation section indicates that a veteran receiving a 
rating under Diagnostic Code 5167 is also entitled to special 
monthly compensation.  In this case, the Veteran has been 
awarded special monthly compensation.  

The rating schedule does not provide for a rating in excess 
of 40 percent for loss of use of the foot.  Moreover, under 
the amputation rule of 38 C.F.R. § 4.68 (2009), the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  Amputation below the knee would 
warrant a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5165 (2009).  Hence, a 40 percent rating is 
the maximum schedular rating assignable for the Veteran's the 
right foot and ankle disabilities.  

III. Other Considerations

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her ankle and nerve disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for disability ratings in 
excess of those assigned during the periods at issue.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Board has also considered whether the Veteran's 
disabilities present exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and for right ankle sural neuritis, strain 
and instability, provides for consideration of greater 
disability and symptoms than currently shown by the evidence.  
As of March 1, 2006, the Veteran has been awarded a 40 
percent rating and special monthly compensation for loss of 
use of the right foot, which contemplates a foot with no 
effective function remaining, which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  See 
38 C.F.R. § 4.63.  This rating and special monthly 
compensation contemplate the severity of her symptoms, 
especially considering that she still has measurable 
dorsiflexion and plantar flexion in the ankle.  Thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an increased disability rating for sural 
neuritis of the right ankle, evaluated as 10 percent 
disabling prior to January 20, 2006, is denied.

A 30 percent rating for right ankle strain and instability is 
granted from July 15, 2005 through January 19, 2006, subject 
to the applicable laws and regulations governing the payment 
of monetary benefits.

Entitlement to an increased disability rating for loss of use 
of the right foot, evaluated as 40 percent disabling since 
March 1, 2006, excluding periods of temporary total ratings 
from April 27, 2006 through June 30, 2006, and from December 
7, 2006 through January 31, 2007, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


